Citation Nr: 0429897	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  00-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes 
planus.

2.  Entitlement to specially adapted housing or special home 
adaptation grant.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for chondromalacia with arthritis of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant-veteran, his wife and his son

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1986, including combat duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for 
bilateral knee disabilities.  This matter also comes before 
the Board on appeal from a September 2000 rating decision of 
the same RO which continued a noncompensable rating for 
bilateral pes planus and found that entitlement to specially 
adapted housing or a special home adaptation grant had not 
been established. 

The issues of entitlement to a compensable evaluation for 
bilateral pes planus and entitlement to specially adapted 
housing or a special home adaptation grant are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for left 
knee strain and bilateral chondromalacia patellae in an 
August 1991 rating decision.  The veteran was notified of 
this decision and of his appellate rights, but did not appeal 
the denial.

2.  The RO denied entitlement to service connection for a 
right knee injury in an October 1995 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.

3.  Evidence submitted since the time of the RO's August 1991 
and October 1995 rating decisions denying entitlement to 
service connection for bilateral knee disorders bears 
directly and substantially upon the issue at hand, is not 
duplicative and/or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Degenerative joint disease of both knees is a result of 
injuries sustained during active service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for bilateral knee disabilities is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  The rating decision of August 1991 is final; the claim of 
entitlement to service connection for bilateral 
chondromalacia patellae is reopened.  38 U.S.C.A. §§ 1110, 
1131, 7104 (West 2002).

3.  The rating decision of October 1995 is final; the claim 
of entitlement to service connection for a right knee injury 
is reopened.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002).

4.  Degenerative joint disease of both knees was incurred as 
a result of active duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim addressed here on appeal 
has proceeded in accordance with the law and regulations. 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 2000, before the VCAA 
was enacted, and the VCAA notice was first given to the 
veteran in May 2001.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2001 and again in August 2003.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, new and material 
evidence showing that the veteran currently had a disability 
as a result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Furthermore, the 
veteran testified before an RO hearing officer in November 
2002 and before the Board July 2004.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  

New and Material Evidence

The veteran submitted an application for VA compensation 
benefits in June 1990, requesting service connection for leg 
and feet problems.  In an August 1991 rating decision, the RO 
denied entitlement to left knee strain and bilateral 
chondromalacia patellae.  The veteran was notified of this 
rating decision, but did not appeal.  Thus, the rating 
decision became final.  In an October 1995 rating decision, 
the RO denied entitlement to service connection for a right 
knee injury.  The veteran was notified of this rating 
decision, but did not appeal it either.  Consequently, the 
October 1995 rating decision also became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In November 1999, the veteran requested that his claim of 
entitlement to service connection for bilateral knee 
conditions be reopened.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims submitted prior to August 2001, such as this claim, 
"new and material evidence" is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  With these considerations, the Board must 
now review all of the evidence which has been submitted by 
the veteran or otherwise associated with the claims folder 
since the final decisions in 1991 and 1995.  It is noted that 
the credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior denials, the record included service 
medical records showing that the veteran was injured in a 
September 1967 a train accident during active duty.  A train 
on which the veteran was traveling in the Republic of Vietnam 
hit a land mine; the veteran was thrown from the train and 
landed on his feet.  The veteran received treatment for 
progressive numbness and pain on walking.  He was also 
treated in 1977 and 1978 for right ankle and leg pain that he 
associated with the 1967 accident.  In 1981, he was treated 
for left knee strain.  And, in 1983 the veteran received 
treatment for bilateral chondromalacia and degenerative joint 
disease of the left knee.  There is no discharge examination 
of record. 

Upon VA examination in August 1990, there was no x-ray 
evidence of significant bone or joint abnormality of either 
knee.  Diagnoses included chondromalacia of the right knee 
and a history of right ankle sprain.  There was no medical 
opinion as to the etiology of the veteran's diagnosed right 
knee disability.

Post-service treatment records dated prior to the 1995 rating 
decision reflect complaints of bilateral knee pain and 
diagnoses of chronic right patellofemoral pain and 
patellofemoral compartment arthrosis.  Treatment records do 
not include an opinion as to etiology of the veteran's 
complaints of bilateral knee pain other than to relate the 
right knee patellofemoral pain to the compartment arthrosis.

Since the time of the final rating decisions, the veteran and 
his wife and son testified that the veteran experienced 
bilateral knee pain since his period of active service.  The 
veteran related that the pain and weakness in his lower 
extremities were progressive following the in-service train 
accident described above.  He also submitted additional 
treatment records showing continued complaints of pain in the 
knees and the diagnosis of degenerative joint disease of both 
knees.  

In December 2002, the veteran's VA treating physician's 
assistant reported that the veteran had numerous joint 
problems with resulting surgeries and opined that they could 
have been caused by the train accident during service as well 
as the physical stress experienced over twenty years of 
active duty.  The physician's assistant further stated that 
her opinion was based partly on the fact that the veteran's 
problems began at such a early age.  Also in December 2002, a 
private physician opined that it was plausible that chondral 
defects shown on x-ray were caused by the in-service accident 
described above.

A Naval Hospital orthopedic consultation report dated in 
January 2003 includes diagnoses of status-post right total 
knee replacement and status-post left knee arthroscopy.  The 
specialist opined that both disabilities were potentially 
caused by active service.

In August 2004, the veteran's private orthopedic surgeon 
reported that the veteran had related a history of bilateral 
knee symptoms since an in-service train accident and that he 
was unaware of any post-service events to which he could 
attribute current symptoms.  Thus, the orthopedic surgeon 
opined that the veteran's knee disabilities were the direct 
result of his active duty service.

Assuming the veracity of all newly submitted evidence, the 
Board finds that it is new because it was not previously 
before agency decision-makers and it is also material because 
it bears directly and substantially upon the specific matter 
under consideration.  Specifically, the most recent opinion 
of record unequivocally links the veteran's current bilateral 
knee disability to his period of active service.  As such, 
because this evidence is neither cumulative nor redundant, it 
is deemed to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Consequently, the veteran's claim of entitlement to service 
connection for bilateral knee disabilities is reopened.



Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

As outlined above, the veteran's service medical records 
clearly show an in-service injury of the lower extremities as 
a result of a train accident in which the veteran was thrown 
from the train and landed on his feet.  He was treated for 
ankle and knee pain, left knee strain, bilateral 
chondromalacia, and degenerative joint disease of the left 
knee during service.  Upon VA examination in August 1990, he 
was diagnosed as having chondromalacia of the right knee.

Post-service treatment records reflect a consistent history 
of continuous complaints of bilateral knee pain and various 
surgeries on both knees.  In December 2002, the veteran's VA 
treating physician's assistant opined that the veteran's knee 
disabilities could have been caused by the in-service train 
accident or the physical stress of activities over twenty 
years of service.  In January 2003, a Navy Hospital 
orthopedic specialist opined that the veteran's knee 
disabilities could have been caused by active service.  And, 
in August 2004, the veteran's private treating orthopedic 
surgeon opined that the veteran's bilateral knee disabilities 
were caused by the in-service train accident.

It is noted at this juncture that VA is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board finds, however, that the history 
of injury to the lower extremities during service is 
substantiated by the service medical records and post-service 
treatment records reflect continuous complaints of bilateral 
knee pain and weakness.  Thus, the opinions of record are 
credible even though there is no evidence of the medical 
specialists having reviewed the veteran's service medical 
records.  Consequently, the Board finds that the veteran's 
currently diagnosed degenerative joint disease of both knees 
was incurred as a result of active service and his claim of 
entitlement to service connection for bilateral knee 
disabilities is granted.
 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chondromalacia with 
arthritis of both knees is reopened.

Service connection for degenerative joint disease of both 
knees is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The record reflects that the veteran submitted a request for 
a compensable rating for his service-connected bilateral pes 
planus in March 2000.  He also submitted an application for 
adaptive housing in August 2000.  The RO denied both claims 
in a September 2000 rating decision and this appeal ensued.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 
2002)) (VCAA) was signed into legislation.  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record shows that the veteran has not been 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to either his 
claim of entitlement to a compensable rating for bilateral 
pes planus or entitlement to specially adapted housing or 
special home adaptation grant.  As such, the Board finds that 
the veteran has not been provided sufficient notice of his 
rights and responsibilities under the VCAA.  Unfortunately, 
the Board does not have the authority to cure the procedural 
defect presented in this case.  See Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, this matter must be remanded 
to the RO so that proper notice may be given to the veteran 
and any additional development deemed necessary to assist the 
veteran in substantiating his claims may be performed.

Therefore, to ensure due process and full consideration of 
the veteran's appeal, this matter is REMANDED to the Appeals 
Management Center in Washington, D.C.  for the following 
action:

1.  As the veteran has not received 
notice pursuant to the VCAA with respect 
to the claim of entitlement to a 
compensable evaluation for bilateral pes 
planus and entitlement to specially 
adapted home or special home adaptation, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. Sections 5102, 5103, and 5103A, 
including sending the veteran appropriate 
notice and performing any necessary 
development.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



